Citation Nr: 0701224	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to July 1945 and service in the Regular Philippine Army 
from July 1945 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in May 2002, and the cause of death was 
a massive myocardial infarction.

3.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.



CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the VCAA.  The VCAA directs that VA 
shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits and make reasonable 
efforts to assist the claimant in obtaining evidence unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Because of the Board's denial, the 
appellant is not prejudiced by any failure to provide notice 
of any downstream element.

In a letter dated in May 2004, VA notified the appellant of 
the information and evidence needed to demonstrate 
entitlement to service connection for cause of death.  This 
letter identified what part of that evidence the appellant 
was to provide and what part VA would attempt to obtain for 
her. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information related to her claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004). Because the issue 
in this case is entitlement to service connection for cause 
of death, the Board finds that the appellant was effectively 
notified of the information and evidence necessary to 
substantiate and complete her claim.

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the appellant 
notice of the evidence needed to establish service connection 
for cause of death in May 2004, prior to the August 2004 AOJ 
decision on appeal in relation to that issue.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
late veteran's service medical files are of record, as is a 
certificate regarding his death.  The RO has obtained all 
identified private records on behalf of the appellant.  
Because, as discussed below in greater detail, the record 
lacks competent evidence that a service-connected disability 
contributed to or caused the veteran's death, solicitation of 
a medical opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

Of record is a Personal Record for the Army of the 
Philippines dated in July 1945, which contains a report of 
physical examination.  It was noted that physical examination 
was normal in all respects and in particular that the 
veteran's cardiovascular system was normal.  Following 
service, the veteran was treated for severe heart disease.

In July 1977, arteriosclerotic heart disease and auricular 
fibrillation were diagnosed and it was also noted that the 
veteran was hospitalized for angina pectoris in January 1974.  
In August 1977, cardiomegaly of the left ventricle was also 
diagnosed. 

In a June 1994 statement, a private doctor indicated that the 
veteran had valvular heart disease due to rheumatic heart 
disease with atrial fibrillation and congestive heart 
failure.  The doctor stated that the veteran had severe 
malnutrition and avitaminiosis during his service as a POW 
and suggested that rheumatic fever and subsequent heart 
disease were related to his service as a POW.  

In March 1995, the service department indicated that the 
veteran's service was from February 1945 to July 1945 as a 
recognized guerilla, and from July 1945 to May 1946 as a 
member of the Regular Philippine Army.  The veteran was not 
recognized as a former POW.  An Affidavit for Philippine Army 
Personnel indicates that the veteran was imprisoned by 
Japanese forces from November 15, 1942, to January 19, 1943, 
but this is not supported by the service department.  

Because a service department determination as to an 
individual's service is binding on VA, the Board must 
conclude that prior to February 1945 the veteran had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
Armed Services of the United States.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 
530 (1992).

A private treatment note dated in May 2002 indicates 
continued treatment of heart disease.  At this time, the 
veteran presented complaining of chest pains and was 
diagnosed as having carotid artery disease, status post 
myocardial infarction, atrial fibrillation.  This treatment 
note also indicates that the veteran had previously suffered 
a stroke in 1996.  

Of record is a certificate of death that indicates that the 
veteran died in May 2002.  The sole cause of death listed on 
this certificate is massive myocardial infarction.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
death.  See 38 C.F.R. § 3.312.  A disability is the principal 
cause of death if, singly or jointly with another condition, 
it was etiologically related to the death or was the 
immediate or underlying cause of death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
in producing death.  See 38 C.F.R. § 3.312(c).

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain specified 
diseases, including arteriosclerosis and cardiovascular renal 
disease, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Initially, the Board will address the June 1994 statement of 
a private doctor, that intimates that the veteran's current 
disorder is related to events prior to his recognized service 
because this statement raises the question of aggravation of 
this disorder during the veteran's subsequent periods of 
recognized service.  See 38 C.F.R. § 3.303(a).  In this 
regard, the Board affords the June 1994 statement no 
probative value because there is no factual predicate for 
this statement appearing anywhere in the record.  Even though 
the record indicates that the veteran was imprisoned by the 
Japanese prior to his periods of active service, there is no 
medical evidence dated remotely contemporaneously with his 
imprisonment indicating that he suffered severe malnutrition, 
avitaminiosis and rheumatic fever while imprisoned by the 
Japanese.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Accordingly, it is clear that the veteran's disorder did not 
exist prior to his periods of recognized service and the 
Board need not address the question of aggravation.  

Service connection for the cause of the veteran's death is 
not established.  There is no evidence of incurrence of the 
veteran's disorder within one year of his discharge following 
service.  The evidence indicates that at the earliest the 
veteran incurred the disorder leading to his death in 1974.  
There is no evidence indicating in-service incurrence of this 
disorder or otherwise linking this disorder to the veteran's 
period of service.  Accordingly, because the disorder leading 
to the veteran's death was manifested well after one year 
following his discharge from service, service connection on a 
presumptive basis cannot be established.  Moreover, because 
there is no competent medical evidence indicating incurrence 
of this disorder in service or otherwise linking this 
disorder to service, service connection on a direct basis 
cannot be established.  Accordingly, the claim must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


